The prosecution of this appellant, defendant in the court below, was for a violation of certain rules and regulations of the court of county commissioners of Washington county; the specific charge being a failure to work the public roads. From a judgment of conviction in the circuit court, this appeal is taken.
It is here contended that the complaint is void, and will not support a conviction. Under the authority of Craven v. State,18 Ala. App. 48, 88 So. 457, and Isbell v. State, 17 Ala. App. 465,86 So. 169, and cases there cited, this contention must be sustained. The question is properly presented by motion to strike and by demurrer.
Judicial notice cannot be taken of the rules and regulations passed by the court of county commissioners, and a complaint predicated upon such rules and regulations, to be valid, must aver the authoritative ordination of such rules and regulations, and must also charge with sufficient certainty a substantive offense.
The judgment appealed from is reversed, and, as it affirmatively appears from the record that the period of time of one year in which to commence a prosecution for the alleged offense complained of has elapsed, there can now be no conviction of the accused in this instance, a judgment is here entered discharging the appellant.
Reversed and rendered.